USCA11 Case: 20-14528      Date Filed: 02/07/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14528
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JESSE WITHERSPOON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 0:09-cr-60191-WPD-1
                   ____________________
USCA11 Case: 20-14528         Date Filed: 02/07/2022    Page: 2 of 2




2                      Opinion of the Court                 20-14528


Before WILSON, LUCK, and TJOFLAT, Circuit Judges.
PER CURIAM:
       Leonard Feuer, appointed counsel for Jesse Witherspoon in
this appeal for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A)(i), has moved to withdraw from further representa-
tion of the appellant and filed a brief pursuant to Anders v. Califor-
nia, 386 U.S. 738 (1967). Our independent review of the entire rec-
ord reveals that counsel’s assessment of the relative merit of the
appeal is correct. Because independent examination of the entire
record reveals no arguable issues of merit, counsel’s motion to
withdraw is GRANTED, and the denial of Witherspoon’s motion
for compassionate release is AFFIRMED.